     Case 5:18-cv-01576-CBM-SHK Document 33 Filed 07/17/19 Page 1 of 2 Page ID #:121




 1    NICOLA T. HANNA
      United States Attorney
 2    DAVID M. HARRIS
      Assistant United States Attorney
 3    Chief, Civil Division
      JOANNE S. OSINOFF
 4    Assistant United States Attorney
      Chief, General Civil Section
 5    ALARICE M. MEDRANO (Cal. Bar No. 166730)
      Assistant United States Attorney
 6          Federal Building, Suite 7516
            300 North Los Angeles Street
 7          Los Angeles, California 90012
            Telephone: (213) 894-0460
 8          Facsimile: (213) 894-7819
            E-mail: Alarice.Medrano@usdoj.gov
 9
      Attorneys for Defendant, Kevin McAleenan,
10    Acting Secretary, U.S. Department of Homeland
      Security, Customs and Border Protection
11
12                             UNITED STATES DISTRICT COURT
13                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                                    EASTERN DIVISION
15 CLARENCE ETHAN BOYCE,                          No. CV 18-01576 CBM (SHKx)
16                Plaintiff,
                                                  ORDER CONTINUING THE
17                       v.                       SCHEDULING CONFERENCE [31]
18 KEVIN MCALEENAN 1, ACTING
   SECRETARY, UNITED STATES
19 DEPARTMENT OF HOMELAND                         Honorable Consuelo B. Marshall
   SECURITY, CUSTOMS AND                          United States District Judge
20 BORDER PROTECTION,
21                Defendant.
22
23
24
25
26
27
            1
28           Kevin McAleenan, Acting Secretary, is substituted for his predecessor, Kirstjen
      Nielsen. See Fed. R. Civ. P. 25(d).
     Case 5:18-cv-01576-CBM-SHK Document 33 Filed 07/17/19 Page 2 of 2 Page ID #:122




 1          Based upon the Joint Stipulation to Continue the Scheduling Conference; and
 2    Declaration of Alarice M. Medrano, and good cause appearing therefor,
 3          IT IS HEREBY ORDERED that the status conference currently set for July 23,
 4    2019, is continued to July 30, 2019, at 10:00 a.m.
 5          DATED: July 17, 2019
 6                                           _________________________________
                                                CONSUELO B. MARSHALL
 7
                                             UNITED STATES DISTRICT JUDGE
 8
 9
10
11    Presented by:
12    NICOLA T. HANNA
      United States Attorney
13    DAVID M. HARRIS
      Assistant United States Attorney
14    Chief, Civil Division
      JOANNE S. OSINOFF
15    Assistant United States Attorney
      Chief, General Civil Section, Civil Division
16
      /s/ Alarice M. Medrano
17    ________________________________
18    ALARICE M. MEDRANO
      Assistant United States Attorney
19
      Attorneys for Defendant, Kevin McAleenan,
20    Acting Secretary, U.S. Department of Homeland
      Security, Customs and Border Protection
21
22
23
24
25
26
27
28
                                                     1
